Citation Nr: 0831333	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-26 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation in 
excess of 20 percent for right talocalcaneal condition.

2.  Entitlement to an initial compensable evaluation in 
excess of 20 percent for left talocalcaneal condition.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1972 until 
May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 decision of the 
Philadelphia, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for bilateral talocalcaneal condition on the basis 
of aggravation of a pre-existing injury.  An initial 
compensable evaluation of 10 percent was assigned for his 
bilateral foot condition, effective February 23, 2005.  In 
December 2007 a decision review officer increased the initial 
compensable rating to 20 percent for each foot, also 
effective February 23, 2005.



FINDINGS OF FACT

1.  The right talocalcaneal condition is productive of pain, 
ankylosis of the talocalcaneal joint, but is improved by 
orthopedic shoes or appliances, and most closely approximates 
a severe foot injury.

2.  The left talocalcaneal condition is productive of pain, 
ankylosis of the talocalcaneal joint, motion and excessive 
fatigability, but is improved by orthopedic shoes or 
appliances, and most closely approximates a severe foot 
injury.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for right 
talocalcaneal condition have been met throughout the course 
of the appeal. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5270, 
5271, 5276, 5284 (2007).

2.  The criteria for an evaluation of 30 percent for left 
talocalcaneal condition have been met throughout the course 
of the appeal. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5270, 5271, 5276, 
5284.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C.A. §§ 5104 and 7105.  Where a claim has been 
substantiated after the enactment of the VCAA, the veteran 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There 
has been no allegation of prejudice in this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records and VA 
treatment records have been obtained.  He has been afforded a 
VA examination and a sufficient medical opinion has been 
obtained.

As there is no indication that there is any outstanding 
pertinent evidence, the Board may proceed with consideration 
of the veteran's claim.

Initial Ratings

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria. 38 U.S.C.A. § 1155. 

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered. Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life. 38 C.F.R. § 4.10. 

The Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a service connection grant and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).   

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances. 38 C.F.R. § 4.21 
(2007).

Bilateral Foot Disability

The January 2006 grant of service connection and a 10 percent 
disability rating for the bilateral foot disability was based 
on a finding that the disability had existed prior to service 
but not been aggravated.  It determined that the disability 
was noncompensable prior to aggravation, and that hence, no 
deduction from the current disability was necessary.  The 
disability was rated by analogy to flat foot under 38 C.F.R. 
§ 4.17a, Diagnostic Code 5276.  38 C.F.R. § 4.20 (2006).

The DRO awarded 20 percent evaluations for each foot in the 
December decision by analogy to limited ankle motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  That is the maximum 
rating for limitation of ankle motion under that diagnostic 
code.

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion. 38 
C.F.R. § 4.71, Plate II (2007).

Bilateral pes planus (flatfoot) is rated 50 percent disabling 
if pronounced; and manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo-Achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
It is rated 30 percent disabling if severe and manifested by 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation on use, and characteristic 
callosities.  It is rated 10 percent disabling if moderate 
with a weight-bearing line over or medial to great toe, 
inward bowing of the tendo-Achillis, and pain on manipulation 
and use of the feet.  Pes planus is not compensable if 
manifested by "mild; symptoms relieved by built-up shoes or 
arch support."  38 C.F.R. § 4.71a, DC 5276 (2007).

A 30 percent rating is warranted for ankylosis of the ankle 
in plantar flexion between 30 and 40 degrees, or ankylosis in 
dorsiflexion between 0 and 10 degrees. A 40 percent rating 
requires ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity. 38 
C.F.R. § 4.71a, DC 5270 (2007).

Foot injuries resulting in severe residuals warrant a 30 
percent disability rating.  DC 5284.  Moderately severe 
residuals warrant a 20 percent disability rating and moderate 
residuals warrant a 10 percent rating.  An actual loss of use 
of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
DC 5284 (2007).

Service treatment records include a medical board report 
containing a diagnosis of "taliocalcaneal coalition, 
bilateral, congenital."  The condition was found to have 
pre-existed, but been aggravated in, service.

An October 2005 VA podiatry examination noted that the 
veteran had flat feet prior to entering service, but was able 
to participate in high school wrestling without problems.  
The veteran described bilateral severely painful feet that 
flare-up following walking or standing, particularly on 
uneven terrain.  He indicated that he cannot walk during 
these flare-ups.

The veteran reported that he had quit his former employment 
in a school district maintenance department, because he 
"took early retirement" "versus quitting secondary to foot 
pain."  He had then worked trimming trees, but had missed 
work for unspecified reasons and been laid off.  He currently 
worked part time, up to four hours per day a bank janitor.  
He was able to pace himself and take breaks as needed.

Right ankle joint dorsiflexion was measured to be 3 degrees 
and left ankle dorsiflexion was 0 degrees.  Right plantar 
flexion was 35 degrees and left plantar flexion was 30 
degrees.  Pain was present within the range of motion.  
Subtalar joint range of motion was 10 degrees on the right, 
with pain.  No range of motion was noted on the left, where 
the heel was rigid and tender with any motion.  His left 
hallux (big toe) was noted to be abducted at the 
interphalangeal joint.

His standing Achilles position was perpendicular, but there 
was considerable tibial varum, bilaterally and this would 
mask any type of lateral bowing of the Achilles tendon.  In 
gait, his left foot was severely abducted.  He had a 
shuffling very antalgic gait.  There was pain on palpation of 
the plantar fascia of both feet.  Inserts maintained the 
rigid position of his feet.

An October 2005 computed tomography (CT) scan revealed a 
complete bony fusion of the left middle facet of the 
calcaneus to the talus.  The radiologist noted that such a 
fusion was consistent with a tarsal condition.  A probable 
fibrous fusion of the middle right facet of the calcaneus 
talus with associated degenerative changes was also present.

An October 2006 VA podiatry examination noted that the 
veteran suffered from congenital bilateral talocalcaneal 
coalition.  This condition results in no motion in that joint 
caused by either fibrous, cartilaginous or osseous fusion 
between the two bones.  Right ankle dorsiflexion was measured 
to be 5 degrees and left ankle dorsiflexion was 2 degrees.  
Right ankle plantar flexion was 20 degrees and left ankle 
plantar flexion was 15 degrees.  After walking, the veteran's 
right ankle dorsiflexion decreased to -5 degrees and left 
ankle dorsiflexion increased to 10 degrees.  His right ankle 
plantar flexion decreased to 8 degrees and his left ankle 
plantar flexion decreased to 18 degrees.  

The examiner noted that the veteran experienced weakened 
movement and less strength when trying to measure ankle range 
of motion.  The veteran's gait was described as apropulsive 
and bilaterally antalgic.  He had no subtalar joint 
instability as that joint is clinically ankylosed.  The 
examiner was unable to test for instability due to pain.  He 
noted that the veteran had increased bilateral loss of motion 
in his ankle joints secondary to weakened movements, 
excessive fatigability and incoordination because of the pain 
that he has secondary to the bilateral subtalar joint 
coalition.

VA outpatient treatment records show that In January 2007, 
the veteran received orthotic boots to treat his painful 
feet.  He also received additional boot insert supports.  He 
indicated in a July 2007 follow-up visit that the foot 
orthoses were working well except for the one work day per 
week in which he was assigned to work in a warehouse and must 
stand for 10 hours.  In January 2008, he received foot 
injections.

Analysis

The veteran is currently in receipt of the highest schedular 
rating for limitation of ankle motion.  A higher rating is 
available for ankylosis of an ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 
86.).

While examinations have been unanimous in showing ankylosis 
of subtalar joint, but these same examinations have shown 
considerable remaining motion in the ankles.  Hence an 
increase rating cannot be granted on the basis of ankylosis 
of the ankles.

The results of the October 2005 and 2006 VA podiatry 
examinations can be read as showing severe, as opposed to 
moderately severe, overall disability of the veteran's feet 
and ankles.  The veteran's ankle range of motion is grossly 
impaired, and has a shuffling very antalgic gait.  Extreme 
pain, severe abduction of the left foot, and considerable 
varum in both feet were reported with severe limitation of 
ankle motion.  This severe disability is analogous to a 
severe foot injury and warrants a 30 percent evaluation for 
each foot, under the diagnostic code.  DC 5284.  

A higher evaluation is not warranted as the veteran has not 
lost actual use of either foot.  DC 5284.  He is able walk on 
both feet.  No other diagnostic code provides for a rating in 
excess of 30 percent for disability of a single foot.

The criteria for the assignment of a 30 percent rating for 
each foot under DC 5284 have been met for the entire appeal 
period, and there are no distinct time periods where the 
veteran's symptoms warrant different findings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).   

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (Related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the 
veteran's disability is primarily manifested by limitation of 
motion, pain and deformity.  The rating criteria contemplate 
such symptomatology and no referral for extraschedular 
consideration is required.  While the veteran reported 
earlier in the appeal period that he was only working part 
time, and has contended more recently that his bilateral foot 
disability made his once weekly warehouse assignment more 
difficult, he has not pointed to exceptional symptomatology 
that is outside the rating schedule.  The 30 percent 
evaluation for each foot is intended to compensate for 
considerable time lost from work consistent with that rating.  
38 C.F.R. § 4.1 (2007).  No hospitalizations as a result of 
this foot disability have been reported.

The Board has resolved all reasonable doubt in favor of the 
veteran in reaching determination.  38 U.S.C.A. § 5107(b).  


ORDER

1.  Entitlement to an initial disability evaluation of 30 
percent for right talocalcaneal condition is granted, 
effective February 23, 2005.

2.  Entitlement to an initial compensable evaluation in 
excess of 30 percent, for left talocalcaneal condition is 
granted, effective February 23, 2005.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


